DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examination Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Election/Restrictions
Applicant’s election without traverse of Species I and Species III, claims 1 – 2, 4, 6 – 15, and 17 – 18 in the reply filed on October 14, 2020 is acknowledged. Claims 3, 5, and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species II – Species IV.

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation of claim 2 “the diffusion blocking layer comprises at least one metal layer”, the limitation of claim 4 “the diffusion blocking layer further comprises at least one inorganic layer”, the limitation of claim 6 “the electrode is wrapped by the diffusion blocking layer and the body”, and the limitation of claim 10 “each of the inorganic dielectric particles is coated with a metal thereon, and is wrapped by the metal” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim(s) 1, 8, and 11 are objected to because of the following informalities: 
Claim 1, line 3, “an electrode present on the body”, should be change to - - an electrode disposed on the body - -.
Claim 1, line 4, “a diffusion blocking layer present on the electrode”, should be change to - - a diffusion blocking layer disposed on the electrode - -.
Claim 1, line 5, “a composite dielectric layer present on the diffusion blocking layer”, should be change to - - a composite dielectric layer disposed on the diffusion blocking layer - -.
Claim 8, lines 1-2, “a second electrode present between the diffusion blocking layer and the body”, should be change to - - a second electrode disposed between the diffusion blocking layer and the body - -.
Claim 11, lines 2-3, “at least one dielectric layer present between the composite dielectric layer and the diffusion blocking layer”, should be change to - - at least one dielectric layer disposed between the composite dielectric layer and the diffusion blocking layer - -.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Chen U.S. Patent No. 10,665,493 B1 in view of Stone et al. US Patent No. 9,644,269 B2. 

With regard to claim 1, Chen teaches an electrostatic chuck (100a – Fig. 1a), comprising:
a body (110 – Fig. 1a);
an electrode (120a – Fig. 1a) disposed on the body (110 – Fig. 1a); and
a composite dielectric layer (140a – Fig. 1a), comprising: 
a polymer layer (142a – Fig. 1b); and
a plurality of inorganic dielectric particles (144a – Fig. 1b) distributed within the polymer layer (142a – Fig. 1b), a permittivity of the inorganic dielectric particles being greater than a permittivity of the polymer layer (claim 1, lines 9-12).
Chen does not expressly teach a diffusion blocking layer disposed on the electrode.
Stone teaches a diffusion blocking layer (202 – Fig. 2) disposed on the electrode (108 – Fig. 2) (col. 4, lines 45-53)
It would have been obvious to one of ordinary skill in the art at the time of invention was filed to modify the electrostatic chuck of Chen, to have diffusion blocking layer, as taught by Stone, in order to prevent the out diffusion of the underlying metal from electrode and the diffusion blocking layer may act 

Allowable Subject Matter
Claim(s) 2 – 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892
Cooke (US 10,497,598 B2) teaches an electrostatic chuck with a diffusion barrier layer (280 – Fig. 3) present on an electrode (4 – Fig. 3).
Tojo (US 4,480,284) teaches an electrostatic chuck with dielectric layer that is made of alumina (Al2O3), titanium dioxide (TiO2) or barium titanate (BaTiO3), or a mixture of these materials and has a sufficiently large dielectric constant.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicolas Bellido whose telephone number is (571) 272 5034.  The examiner can normally be reached on M-F: 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217 9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786 9199 (IN USA OR CANADA) or (571) 272 1000.

/N.B./Examiner, Art Unit 2836

							/JARED FUREMAN/                                                                                 Supervisory Patent Examiner, Art Unit 2836